MARTIN GEDULDIG____________________________
ATTORNEY AT LAW
                                                                    329 SOUTH OYSTER BAY ROAD
                                                                              SUITE 228
                                                                   PLAINVIEW NEW YORK 11803
                                                                         516-794-1219
                                                                         516-439-7808 (CELL)
                                                                         516-935 7448 (FAX)
                                                                       geduldig@optonline.net




                                                    May 12, 2019


Hon. Joseph F. Bianco
United States District Judge
100 Federal Plaza
Central Islip, New York 11722-4438

                                                    Re: US vs. Ronald DeRisi
                                                        Docket no. 19 CR 090 (JFB)


Dear Judge Bianco:

         This letter is in response to the Government’s May 10, 2019 sentencing request in which
they ask for a sentence within a guideline range of 27-33 months imprisonment. The range
they seek is based upon an offense level of 12 for the crime charged (PSR, para. 24); a two level
enhancement because the offense involved more than two threats (PSR, para. 25) and a two
level reduction for acceptance of responsibility (PSR, para.31) This portion of the Government’s
letter is in agreement with Probation’s guideline calculation.

        The government objects to a failure on the part of Probation to include a six level
enhancement pursuant to USSG §2A6.1 (b)(1) (conduct evincing an intent to carry out the
threat.) If this argument is accepted by the Court, the Government concedes the defendant
would be entitled to an additional one level reduction for timely acceptance of responsibility.
(USSG §3E1.1 (b)).

        However, none of the cases cited by the Government in support of the six level
enhancement are applicable to the fact pattern in our case. DeRisi never attempted to obtain a
firearm during the period shortly before and after the last phone call. Additionally, the
ammunition he had could not be fired from weapons in his possession. (The Government cited
United States v. Kirsh, 54 F3rd 1062, 1073 {2nd Cir., 1995}.) Nor did the defendant make any
plans to travel to Washington DC or attempt in any way to confront the victims (The
Government citing United States v. Carter, 111 Fed 509, 513-514 (7th Cir., 1997).) The
Government cannot point to any steps the defendant took in furtherance of his threats.

        It is conceded the existence of DeRisi’s many medical problems, by themselves, cannot
be used to void the application of the six level enhancement. However, these medical
problems do establish the inability of the defendant to carry out his threats. He was in constant
and severe pain. He was not able to walk short distances. (DeRisi is now confined to a wheel
chair.) Several psychological examinations report diminishing brain functions. DeRisi lacked
the mental ability to formulate a plan and the physical ability to carry it out.

CONCLUSION

       The PSR submitted by Probation correctly determined the six level enhancement sought
by the Government is not applicable to the fact pattern in our case. The sentence
recommended by the Probation Department should be adopted by the Court and imposed.

        Thank you for your consideration in this matter.


                                                                   Yours truly,


                                                                   Martin Geduldig

MG:jr

Cc: AUSA Justina Geraci
